Per Curiam : This suit was commenced in the circuit court of Coles county, by Dow Smith, against J. G. Harris, G. B. Comstock and Amos Beck, and was to recover for personal injuries sustained by plaintiff on account of the alleged wrongful conduct of defendants. Damages are claimed by plaintiff, in his declaration, in the sum of $10,000. On the trial in the circuit court the issues were found for defendants, and judgment was rendered against plaintiff for costs. That judgment was affirmed in the Appellate Court for the Third District. Plaintiff has brought the case to this court on error. It is thought the writ of error must be dismissed, for the reason the judgment of the Appellate Court is final. The judges of that court have made no certificate the cause involves any question of law which, on account of principal and collateral interests, should be passed upon by the Supreme Court, and so the writ of error will not lie, for that reason. The case is one sounding in damages, and the statute provides in such cases, where the judgment of the trial court is less than $1000, exclusive of costs, and is affirmed by the Appellate Court, such judgment shall be final, and no appeal or writ of error shall be prosecuted therefrom. Eev. Stat. 1881, page 401, sec. 25. Writ of error dismissed.